DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-8 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 2015/0055756 A1; pub. Feb. 26, 2015) in view Sato et al. (US 2018/0202948 A1; pub. Jul. 19, 2018).
Regarding claim 1, Nakazawa discloses: An Array diffraction measurement apparatus (fig.5) configured to measure properties of an object to be measured based on X-ray diffraction generated by the object to be measured at an intersection position between an incident optical axis and outgoing optical axes, the X-ray diffraction measurement apparatus (abstract) comprising: passage limiting members having slits through which X-ray are allowed to pass after the X-ray diffraction (para. [0058], [0060]); wherein a plurality of the passage limiting members are provided on a plurality of the outgoing optical axes corresponding to different diffraction angles, respectively (para. [0058], [0060]), each of the detectors detects each of intensities of passing x-rays corresponding to the plurality of passage limiting members (para. [0058], [0060]).
Nakazawa is silent about: passage limiting members having linear slits, two-dimensional detectors configured to detect the X-rays, which have passed through the slits, within a detection region; and a profile calculator configured to calculate a diffraction profile indicating an X-ray intensity with respect to a diffraction angle of the object to be measured, based on a two-dimensional X-ray image detected by the two-dimensional detectors, each of the plurality of passage limiting members is disposed in a manner such that the silt is inclined at least in an axial direction of the outgoing optical axis corresponding to the slit with respect to an orthogonal direction which is orthogonal to both the incident optical axis and the outgoing optical axis corresponding ta the silt, each of the two-dimensional detectors detects each of intensities of passing x-rays corresponding to the plurality of passage limiting members, and the profile calculator  calculates each of diffraction profiles, which are related to the passing x-rays of the plurality of passage limiting members, respectively, for each of the passing x-rays, based on outputs of the two-dimensional detectors.
In a similar field of endeavor, Sato et al. disclose: passage limiting members having linear slits (fig.1 item 24), two-dimensional detector (fig.1 item 24) configured to detect the X-rays, which have passed through the slits, within a detection region; and a profile calculator configured to calculate a diffraction profile indicating an X-ray intensity with respect to a diffraction angle of the object to be measured (para. [0071]), based on a two-dimensional X-ray image detected by the two-dimensional detectors, each of the plurality of passage limiting members is disposed in a manner such that the silt is inclined at least in an axial direction of the outgoing optical axis corresponding to the slit with respect to an orthogonal direction which is orthogonal to both the incident optical axis and the outgoing optical axis corresponding to the silt (para. [0038], [0084]), and the profile calculator calculates each of diffraction profiles (para. [0084]), which are related to the passing x-rays of the plurality of passage limiting members, respectively, for each of the passing x-rays, based on outputs of the two-dimensional detectors (para. [0085]) motivated by the benefits for effectively measuring an object to be measured by one-time x-ray detection operation (Sato et al. para. [0006]).
In light of the benefits for effectively measuring an object to be measured by one-time x-ray detection operation as taught by Sato et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nakazawa with teachings of Sato et al.
Regarding claim 3, Nakazawa discloses: the passage limiting members include a passage limiting member of a first form provided on the outgoing optical axis corresponding to a diffraction angle an ultra-low angle and passage limiting members of a second form provided on the outgoing optical axes corresponding to a diffraction angle pf a wider angle than the ultra-low angle (para. [0076]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa (US 2015/0055756 A1; pub. Feb. 26, 2015) in view Sato et al. (US 2018/0202948 A1; pub. Jul. 19, 2018) and further in view of Harding (US 2009/0228216 A1; pub. Sep. 10, 2009).
Regarding claim 7, the combined references are silent about: each of the passage limiting members is tungsten plate.
In a similar field of endeavor, Harding disclose: each of the passage limiting members is tungsten plate (para. [0031]) motivated by the benefits for improving an accuracy of identification of a sample (Harding para. [0005]).
In light of the benefits for improving an accuracy of identification of a sample as taught by Harding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nakazawa and Sato et al. with teachings of Harding.


Allowable Subject Matter
Claims 2, 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior arts fail to teach, disclose, suggest or make obvious: the two-dimensional detectors include a first two-dimensional detector arranged at a position of a low-angle peak in an X-ray diffraction peak and a second two-dimensional detector arranged at a position of a high-angle peak in the X-ray diffraction peak, and the first two-dimensional detector has a narrower detection region and higher spatial resolution than the second two-dimensional detector.
Regarding claim 4, the prior arts fail to teach, disclose, suggest or make obvious: the two-dimensional detectors include a first two-dimensional detector arranged at a position of a low-angle peak in an X-ray diffraction peak and a second two-dimensional detector arranged at a position of a high-angle peak in the X-ray diffraction peak, and the first two-dimensional detector has a narrower detection region and higher spatial resolution than the second two-dimensional detector, the first, two-dimensional detector detects an intensity of a passing X-ray from a first passage limiting member, which is the one passage limiting member corresponding to the first form, and the second two-dimensional detector detects intensities of passing X-rays from a second passage limiting member and a third passage limiting member which are the two passage limiting members corresponding to the second form.
Regarding claims 5-6, the claim would be allowable on the same basis as claim 4 for dependency reasons.
Regarding independent claim 8, the prior arts fail to teach, disclose, suggest or make obvious: using a first two-dimensional detector arranged at a position of a low-angle peak in an X-ray diffraction peak and having a relatively narrow detection region and higher spatial resolution and a second two-dimensional detector arranged at a position of a high-angle peak in the X-ray diffraction peak and having a wider detection region and lower spatial resolution, and classifying and calculating diffraction profiles indicating an X-ray intensity with respect to a diffraction angle of the object to be measured as diffraction profiles related to X-rays passing through the plurality of passage limiting members based on the two-dimensional X-ray images by the detection; an evaluating step of evaluating the diffraction profiles related to the X-rays passing through the plurality of passage limiting members calculated in the diffraction profile calculating step whether the profile satisfies conditions to be treated as a measurement result for diffraction angle resolution and/or spatial resolution; and an arrangement adjusting step of changing and adjusting the arrangement of the plurality of passage limiting members in the passage limiting member pre-arrangement step according to the evaluation result in the evaluating step.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884